Exhibit Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form10-K of FelCor Lodging Trust Incorporated (the “Registrant”) for the three months and year ended December31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report), the undersigned hereby certifies, in the capacity as indicated below and pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. February 25, 2010 /s/Andrew J. Welch Andrew J. Welch Chief Financial Officer
